DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 9/2/2022 has been entered and made of record.
Acknowledgment 
Claims 6, 8-14, and 19-20, canceled on 9/2/2022, are acknowledged by the examiner. 
Claims 21-30, added on 9/2/2022, are acknowledged by the examiner. 
Claims 1-5 and 15-16, amended on 9/2/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 16, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the claim objection for claim 15, the amendment, filed on 9/2/2022, deleted the object limitation.  As a result, the claim objection is withdrawn.
Regarding the drawing objection, the argument filed on 9/2/2022 is not persuasive. In the response, Applicant stated that the gamut conversion between different gamuts is a well-known operation to those skilled in the art and does not need to be shown in the drawings. However, there are multiple gamut conversion algorithms have been used in the arts. The CIE, for examples, has multiple gamut conversion standards such as CIE 1931, CIE 1960, CIE 1964, CIE 1976, ….. In addition, there are many commercial gamut conversions in the private sector such as Panasonic Conversion LUTs for V-Log/V-LogL, Canon Conversion LUT for C-Log 2, Canon Conversion LUTs for C-Log/C-Log 3, Sony Conversions for S-Log3/S-Log2, DJI Conversion LUTs for DLog-M, … Examples of these algorithms can be seen at https://gamut.io/product-category/conversion-luts.  The Applicant’s argument would raise a question whether or not the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Since it is not clear from the claims what gamut conversion is used in the claims, as a result the drawing of gamut conversion is required.  Hence the drawing objection is maintained.  
Regarding the 35 U.S.C. 101 rejection, the amendment filed on 9/2/2022 addresses the issue.  As a result, the 35 U.S.C. 101 rejection is withdrawn.
Regarding the 35 U.S.C. 112(f) interpretation, the amendment filed on 9/2/2022 canceled claims 8-14 and 19-20.  As a result, the 35 U.S.C. 112(f) interpretation for these claims is withdrawn.
Regarding the 35 U.S.C. 112(a) rejections, the amendment filed on 9/2/2022 canceled claims 8-14 and 19-20.  As a result, the 35 U.S.C. 112(a) rejections for these claims are withdrawn.
Regarding the 35 U.S.C. 112(b) rejections, the amendment filed on 9/2/2022 canceled claims 8-14 and 19-20.  As a result, the 35 U.S.C. 112(b) rejections for these claims are withdrawn.

Objections 
Claims 2-5, 7, and 29-30 are objected.  The claim limitation “The method” should be read “The image processing method”.  An appropriate correction is required.
Claims 21-28 are objected.  The claim limitation “The device” should be read “The electronic device”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “gamut conversion” must be shown or the feature must be canceled from the claims 17-20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5, 7, 16-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims 1, 2, and 16 include the following claim limitation “performing edge detection on the first image by using all R. G, B, IR components of the first image to obtain an edge detection result of pixels in the first image”. It is noted that the paragraph [0014] of the specification indicates that “The edge detection module is configured to perform edge detection on the first image to obtain an edge detection result of the pixels in the first image” [para. 0014]. However, the specification does not specify “performing edge detection on the first image by using all R. G, B, IR components of the first image to obtain an edge detection result of pixels in the first image”.  Hence, the claim limitation “performing edge detection on the first image by using all R. G, B, IR components of the first image to obtain an edge detection result of pixels in the first image” is a new matter, which is not specifically described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  
Claims 1-5, 7, 15-18, and 21-30 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. Claims 1, 4, 15-16, and 23 include a following claim limitation, “obtain a second image based on the first image and the diagonal edge detection result of the pixels”. According to box S520 of Figs. 5 and 12, and as well as descriptions in paragraphs [0009, 0015, 0058, 0111] of the specification, “a second image is obtained according to the first image and the edge detection result of the pixels” [para. 0009].  Similar descriptions can also be found in paragraphs [0015, 0058, 0111]. The specification, however, does not specify that “the diagonal edge detection result of the pixels” would be to obtain the second image. As a result, the claim limitation “obtain a second image based on the first image and the diagonal edge detection result of the pixels” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  
Claims 1-5, 7, 15-18, and 21-30 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. Claims 1, 5, 15-16, and 23 include a following claim limitation, “obtaining a fourth image of a G component based on the third image and the horizontal-vertical edge detection result of the pixels”. According to box S540 of Figs. 5 and 12, and as well as descriptions in paragraphs [0011, 0017, 0076, 0113] of the specification, “A fourth image of a G component is obtained according to the third image and the edge detection result of the pixels” [para. 0011].  Similar descriptions can also be found in paragraphs [0017, 0076, 0113]. The specification, however, does not specify that “the horizontal-vertical edge detection result of the pixels” would be used to obtain the second image. As a result, the claim limitation “obtaining a fourth image of a G component based on the third image and the horizontal-vertical edge detection result of the pixels” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).
Claims 1-5, 7, 15-18, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1, 15-16, and 23 recite “obtaining a second image according to the first image and the diagonal edge detection result of the pixels, wherein the second image is an IR component image corresponding to the first image”.  It is not clear from the claim language that based on two inputs of the edge detection result and the first image included RGB-IR components, how the RGB component is removed from the RGBIR image and only the IR component remains. Therefore, these claims and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 15 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 15 recites "the apparatus". There is insufficient antecedent basis for this limitation in the claim.  Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5,  15-16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication US 2017/0374299 A1), (“Liu”), in view of Yamanaka et al. (US Patent 9,530,185 B2), (“Yamanaka”).
Regarding claim 1, Liu meets the claim limitations as follow.
An image processing method for processing (i.e. a methodology for RGBIR color correction) [Liu: para. 0012] a first image collected by an RGB-IR image sensor (i.e. RGBIR image frame 110) [Liu: para. 0019; Fig. 1], wherein the RGB-IR image sensor (i.e. RGBIR sensors allow for the capture of red (R), green (G), blue (B), and infrared (IR) components of incoming light) [Liu: para. 0001; Figs. 1, 10] comprises a 4x4 pixel array (Please see 4x4 array of RGBIR in Fig. 1) [Liu: Fig. 1], and the method (i.e. the methodology) [Liu: para. 0039; Figs. 1-5, 9] comprises: performing edge detection on the first image (i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038] by using all R, G, B, IR components of the first image (i.e. each frame composed of RGBIR mosaic pixels generated by a hybrid RBGIR sensor) [Liu: para. 0015] to obtain an edge detection result of pixels in the first image (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037], wherein the edge detection result of pixels in the first image (i.e. resulting in a rougher edge profile) [Liu: para. 0037] comprises a diagonal edge detection result of the pixels and a horizontal-vertical edge detection result of the pixels (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038];obtaining a second image (i.e. reconstruct and recover full resolution versions of tbased on the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4] and the diagonal edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037], wherein the second image is an IR component image comprising complete IR pixel values (i.e. IR frame 322) [Liu: para. 0023; Fig. 4] corresponding to the first image and having a same size as the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4]; subtracting the second image from the first image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020]; (i.e. For example: Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y); Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y); Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y), where R, G, B, and IR are the full resolution pixels) [Liu: para. 0026] to obtain a third image ((i.e. to extract Chroma and Luma components of the RGBIR image to reconstruct the full resolution images) [Liu: para. 0016]; (i.e. RGB frames) [Liu: para. 0016] – Note: It is obvious that removing (i.e. subtracting) the IR component from the RGBIR image will results an RGB image) of visible light imaging (i.e. reconstruct the R, G, and B signals in the visible light spectral range) [Liu: para. 0020]; obtaining a fourth image of a G component ((i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4]; (i.e. The demosaic process generates a full resolution red frame, a full resolution green frame, a full resolution blue frame) [Liu: para. 0040, Fig. 9]) based on the third image (i.e. RGB frames) [Liu: para. 0016] and the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component); and obtaining a fifth image comprising R, G and B components (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026] based on the third image, the fourth image ((i.e. The IR compensation circuit 304 may be configured to correct for IR contamination of the pixels of each of the full resolution red, green, and blue frames, by subtracting from each of the pixels to be corrected, a scaled value of a corresponding pixel from the full resolution IR frame. The scaled value is based on the IR weighting factor associated with the pixel to be corrected. For example:
Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y)
Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y)
Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y)
where R, G, B, and IR are the full resolution pixels; IWR, IWG, and IWB are the IR weighting factors for the red, green, and blue channels; and Rc, Gc, and Bc, are the corrected color pixels. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026]  - Note: Liu discloses that both the RGB image and the G image are used to generate the corrected RGB image), and the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is also associated with the Green component in the image). 
wherein the obtaining the fifth image comprising the R, G, and B components (i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4] based on the third image (i.e. RGB frames) [Liu: para. 0016], the fourth image (i.e. a full resolution green frame) [Liu: para. 0040, Fig. 9], and the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component) comprises: transferring a G pixel value of each pixel in the fourth image to a corresponding position in an image of a same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019]; transferring an R pixel value and a B pixel value of each pixel in the third image to a corresponding position in the image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019], interpolating a B pixel value at an R pixel in the third image and an R pixel value at a B pixel in the third image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025] based on the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component), and transferring the interpolated B pixel value and the interpolated R pixel value to corresponding positions in the image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019];  interpolating an R pixel value and a B pixel value at a G pixel in the third image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025], and transferring the interpolated R pixel value and the interpolated B pixel value to a corresponding position in the image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019], and interpolating an R pixel value and a B pixel value at an IR pixel in the third image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025]  based on the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component), and transferring the interpolated R pixel value and the interpolated B pixel value to a corresponding position in the image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019] to obtain the fifth image in the image of the same size as the fourth image (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026] according to the third image, the fourth image ((i.e. The IR compensation circuit 304 may be configured to correct for IR contamination of the pixels of each of the full resolution red, green, and blue frames, by subtracting from each of the pixels to be corrected, a scaled value of a corresponding pixel from the full resolution IR frame. The scaled value is based on the IR weighting factor associated with the pixel to be corrected. For example:
Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y)
Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y)
Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y)
where R, G, B, and IR are the full resolution pixels; IWR, IWG, and IWB are the IR weighting factors for the red, green, and blue channels; and Rc, Gc, and Bc, are the corrected color pixels. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026]  - Note: Liu discloses that both the RGB image and the G image are used to generate the corrected RGB image), and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is also associated with the Green component in the image), wherein the fifth image comprises complete R, G, and B components (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026].  
Liu does not explicitly disclose the following claim limitations (Emphasis added).
An image processing method for processing a first image collected by an RGB-IR image sensor, wherein the RGB-IR image sensor comprises a 4 x 4 pixel array, and the method comprises: performing edge detection on the first image by using all R. G, B, IR components of the first image to obtain an edge detection result of pixels in the first image, wherein the edge detection result of pixels in the first image comprises a diagonal edge detection result of the pixels and a horizontal-vertical edge detection result of the pixels; obtaining a second image based on the first image and the diagonal edge detection result of the pixels, wherein the second image is an IR component image comprising complete IR pixel values corresponding to the first image and having a same size as the first image; subtracting the second image from the first image to obtain a third image of visible light imaging; obtaining a fourth image of a G component based on the third image and the horizontal-vertical edge detection result of the pixels; and obtaining a fifth image comprising R, G, and B components based on the third image, the fourth image, and the horizontal-vertical edge detection result of the pixels; wherein the obtaining the fifth image comprising the R, G, and B components based on the third image, the fourth image, and the horizontal-vertical edge detection result of the pixels comprises: transferring a G pixel value of each pixel in the fourth image to a corresponding position in an image of a same size as the fourth image; transferring an R pixel value and a B pixel value of each pixel in the third image to a corresponding position in the image of the same size as the fourth image, interpolating a B pixel value at an R pixel in the third image and an R pixel value at a B pixel in the third image based on the horizontal-vertical edge detection result of the pixels, and transferring the interpolated B pixel value and the interpolated R pixel value to corresponding positions in the image of the same size as the fourth image;  interpolating an R pixel value and a B pixel value at a G pixel in the third image, and transferring the interpolated R pixel value and the interpolated B pixel value to a corresponding position in the image of the same size as the fourth image, and interpolating an R pixel value and a B pixel value at an IR pixel in the third image based on the horizontal-vertical edge detection result of the pixels, and transferring the interpolated R pixel value and the interpolated B pixel value to a corresponding position in the image of the same size as the fourth image to obtain the fifth image in the image of the same size as the fourth image, wherein the fifth image comprises complete R, G, and B components.  
In the same field of endeavor Yamanaka further discloses the edge detection result that is used in the demosaicing operations as follows:
a diagonal edge detection result of the pixels ((i.e. a method has been proposed which may sufficiently inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction that a subject image originally has. Such demosaicing methods using pixels along an edge direction may be roughly divided into two methods. Japanese Patent Laid Open No. 2008-035470 proposes a method including identifying an edge direction by using peripheral pixels and performing an interpolation along the edge instead of interpolation across the edge) [Yamanaka: col. 1, line 34-44]; (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps) [Yamanaka: col. 10, line 57-59]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu with Yamanaka to program the system to implement edge detection algorithms in the system.  
Therefore, the combination of Liu with Yamanaka will enable the system to inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction [Yamanaka: col. 1, line 34-44]. 

Regarding claim 2, Liu meets the claim limitations as set forth in claim 1.Liu further meets the claim limitations as follow.
The method of claim 1 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], wherein the performing the edge detection on the first image (i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038] by using all R, G, B, IR components of the first image (i.e. each frame composed of RGBIR mosaic pixels generated by a hybrid RBGIR sensor) [Liu: para. 0015] to obtain the edge detection result of the pixels in the first image (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] comprises: processing the first image by using predefined edge detection operators i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] in horizontal, vertical (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions to obtain change rates of the pixels (i.e. differences) [Liu: para. 0036] in the first image in the horizontal, vertical  (i.e. apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions; and obtaining the edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] based on the change rates of the pixels in the horizontal, vertical (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions.
Liu does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein the performing the edge detection on the first image by using all R, G, B, IR components of the first image to obtain the edge detection result of the pixels in the first image comprises: processing the first image by using predefined edge detection operators in horizontal, vertical, diagonal, and back-diagonal directions to obtain change rates of the pixels in the first image in the horizontal, vertical, diagonal, and back-diagonal directions; and obtaining the edge detection result of the pixels based on the change rates of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions. 
However, in the same field of endeavor Yamanaka further discloses the edge detection result that is used in the demosaicing operations as follows:
(i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59] to obtain change rates of the pixels in the first image in the horizontal, vertical (i.e. For example, whether a difference between an H-direction evaluation value and a V-direction evaluation value is equal to or higher than a threshold value or not may be determined) [Yamanaka: col. 9, line 49-52], diagonal, and back-diagonal directions (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps) [Yamanaka: col. 10, line 57-59]; (i.e. For example, whether a difference between an H-direction evaluation value and a V-direction evaluation value is equal to or higher than a threshold value or not may be determined) [Yamanaka: col. 9, line 49-52], diagonal, and back-diagonal directions (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu with Yamanaka to program the system to implement edge detection algorithms for multiple directions in the system.  
Therefore, the combination of Liu with Yamanaka will enable the system to inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction [Yamanaka: col. 1, line 34-44]. 

Regarding claim 3, Liu meets the claim limitations as set forth in claim 2.Liu further meets the claim limitations as follow.
The method of claim 2 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], wherein the obtaining the edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] based on the change rates of the pixels in the horizontal, vertical (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions comprises:calculating edge detection results of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] in the horizontal, vertical (i.e. apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions based on the change rates of the pixels in the horizontal, vertical (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions; and performing smooth filtering processing on the calculated edge detection results to obtain the 3BY20EX2569FGPE-USedge detection result of the pixels ((i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] – The low-pass filter is a smooth filter).  
Liu does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 2, wherein the obtaining the edge detection result of the pixels based on the change rates of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions comprises: calculating edge detection results of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions based on the change rates of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions; and performing smooth filtering processing on the calculated edge detection results to obtain the 3BY20EX2569FGPE-USedge detection result of the pixels. 
However, in the same field of endeavor Yamanaka further discloses the edge detection result that is used in the demosaicing operations as follows:
(i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59] (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu with Yamanaka to program the system to implement edge detection algorithms for multiple directions in the system.  
Therefore, the combination of Liu with Yamanaka will enable the system to inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction [Yamanaka: col. 1, line 34-44]. 

Regarding claim 4, Liu meets the claim limitations as set forth in claim 1.Liu meets the claim limitations as follow.
The method of claim 1 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], wherein the obtaining the second image (i.e. reconstruct and recover full resolution versions of tbased on the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4] and the diagonal edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] comprises: transferring an IR pixel value of an IR pixel in the first image to a corresponding position in an image of the same size as the first image  (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322 channels) [Liu: para. 0019]; interpolating an IR pixel value at a G pixel in the first image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025], and transferring the restored IR pixel value at the G pixel to a corresponding position in the image of the same size as the first image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322 channels) [Liu: para. 0019]; and interpolating IR pixel values at an R pixel and a B pixel in the first image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025] based on the diagonal edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component), and transferring the interpolated IR pixel values at the R pixel and the B pixel to corresponding positions in the image of the same size as the first image to obtain the second image in the image of the same size as the first image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322 channels) [Liu: para. 0019], wherein the second image comprises complete IR pixel values (i.e. reconstruct and recover full resolution versions of t.

Regarding claim 5, Liu meets the claim limitations as set forth in claim 1.Liu meets the claim limitations as follow.
The method of claim 1 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], wherein the obtaining the fourth image of a G component based on the third image ((i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4]; (i.e. The demosaic process generates a full resolution red frame, a full resolution green frame, a full resolution blue frame) [Liu: para. 0040, Fig. 9]) and the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component) comprises: transferring a G pixel value of a G pixel in the third image to a corresponding position in an image of a same size as the third image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019]; and interpolating G pixel values at an R pixel, a B pixel, and an IR pixel in the first image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025] based on the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component), and transferring the interpolated G pixel values at the R pixel, the B pixel, and the IR pixel to corresponding positions in the image of the same size as the third image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019] to obtain the fourth image in the image of the same size as the third image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019], wherein the fourth image comprises complete G pixel values (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019].

Regarding claim 15, Liu meets the claim limitations, as follows:
An electronic device (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the apparatus is configured to process (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] a first image collected by an RGB-IR image sensor (i.e. RGBIR image frame 110) [Liu: para. 0019; Fig. 1], wherein the RGB-IR image sensor (i.e. RGBIR sensors allow for the capture of red (R), green (G), blue (B), and infrared (IR) components of incoming light) [Liu: para. 0001; Figs. 1, 10]  comprises a 4 x 4 pixel array (Please see 4x4 array of RGBIR in Fig. 1) [Liu: Fig. 1], and the device (i.e. an RGBIR color correction system) [Liu: para. 0004] comprises:a processor (i.e. when executed by one or more processors cause the methodology to be carried out) [Liu: para. 0039] and a memory storing a plurality of computer instructions (i.e. the methodology depicted can be implemented as a computer program product including one or more non-transitory machine readable mediums) [Liu: para. 0039], wherein the processor is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039]:perform edge detection on the first image (i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038] to obtain an edge detection result of pixels in the first image (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037]; obtain a second image (i.e. reconstruct and recover full resolution versions of taccording to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4] and the edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037], wherein the second image is an IR component image (i.e. IR frame 322) [Liu: para. 0023; Fig. 4] corresponding to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4]; subtract the second image from the first image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020]; (i.e. For example: Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y); Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y); Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y), where R, G, B, and IR are the full resolution pixels) [Liu: para. 0026] to obtain a third image ((i.e. to extract Chroma and Luma components of the RGBIR image to reconstruct the full resolution images) [Liu: para. 0016]; (i.e. RGB frames) [Liu: para. 0016] – Note: It is obvious that removing (i.e. subtracting) the IR component from the RGBIR image will results an RGB image) of visible light imaging (i.e. reconstruct the R, G, and B signals in the visible light spectral range) [Liu: para. 0020]; obtain a fourth image of a G component ((i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4]; (i.e. The demosaic process generates a full resolution red frame, a full resolution green frame, a full resolution blue frame) [Liu: para. 0040, Fig. 9]) according to the third image (i.e. RGB frames) [Liu: para. 0016] and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component); and obtain a fifth image comprising R, G and B components (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026] according to the third image, the fourth image ((i.e. The IR compensation circuit 304 may be configured to correct for IR contamination of the pixels of each of the full resolution red, green, and blue frames, by subtracting from each of the pixels to be corrected, a scaled value of a corresponding pixel from the full resolution IR frame. The scaled value is based on the IR weighting factor associated with the pixel to be corrected. For example:
Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y)
Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y)
Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y)
where R, G, B, and IR are the full resolution pixels; IWR, IWG, and IWB are the IR weighting factors for the red, green, and blue channels; and Rc, Gc, and Bc, are the corrected color pixels. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026]  - Note: Liu discloses that both the RGB image and the G image are used to generate the corrected RGB image), and the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is also associated with the Green component in the image);
wherein the processor is configured to (i.e. when executed by one or more processors cause the methodology to be carried out) [Liu: para. 0039]  obtain the fifth image comprising the R, G, and B components (i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4] based on the third image (i.e. RGB frames) [Liu: para. 0016], the fourth image (i.e. a full resolution green frame) [Liu: para. 0040, Fig. 9], and the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component) in the following manners: transferring a G pixel value of each pixel in the fourth image to a corresponding position in an image of a same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019]; transferring an R pixel value and a B pixel value of each pixel in the third image to a corresponding position in the image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019], interpolating a B pixel value at an R pixel in the third image and an R pixel value at a B pixel in the third image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025] based on the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component), and transferring the interpolated B pixel value and the interpolated R pixel value to corresponding positions in the image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019];  interpolating an R pixel value and a B pixel value at a G pixel in the third image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025], and transferring the interpolated R pixel value and the interpolated B pixel value to a corresponding position in the image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019], and interpolating an R pixel value and a B pixel value at an IR pixel in the third image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025]  based on the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component), and transferring the interpolated R pixel value and the interpolated B pixel value to a corresponding position in the image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019] to obtain the fifth image in the image of the same size as the fourth image (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026] according to the third image, the fourth image ((i.e. The IR compensation circuit 304 may be configured to correct for IR contamination of the pixels of each of the full resolution red, green, and blue frames, by subtracting from each of the pixels to be corrected, a scaled value of a corresponding pixel from the full resolution IR frame. The scaled value is based on the IR weighting factor associated with the pixel to be corrected. For example:
Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y)
Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y)
Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y)
where R, G, B, and IR are the full resolution pixels; IWR, IWG, and IWB are the IR weighting factors for the red, green, and blue channels; and Rc, Gc, and Bc, are the corrected color pixels. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026]  - Note: Liu discloses that both the RGB image and the G image are used to generate the corrected RGB image), wherein the fifth image comprises complete R, G, and B components (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026].  
Liu does not explicitly disclose the following claim limitations (Emphasis added).
An electronic device, wherein the apparatus is configured to process a first image collected by an RGB-IR image sensor, wherein the RGB-IR image sensor comprises a 4 x 4 pixel array, and the device comprises:a processor and a memory storing a plurality of computer instructions, wherein the processor is configured to: perform edge detection on the first image to obtain an edge detection result of pixels in the first image, wherein the edge detection result of pixels in the first image comprises a diagonal edge detection result of the pixels and a horizontal-vertical edge detection result of the pixels; obtain a second image based on the first image and the diagonal edge detection result of the pixels, wherein the second image is an IR component image comprising complete IR pixel values corresponding to the first image and having a same size as the first image; subtract the second image from the first image to obtain a third image of visible light imaging; obtain a fourth image of a G component based on the third image and the horizontal-vertical edge detection result of the pixels; and obtain a fifth image comprising R, G, and B components based on the third image, the fourth image, and the horizontal-vertical edge detection result of the pixels; wherein the processor is configured to obtain a fifth image comprising R, G, and B components based on the third image, the fourth image, and the horizontal-vertical edge detection result of the pixels in the following manners: transferring a G pixel value of each pixel in the fourth image to a corresponding position in an image of a same size as the fourth image; transferring an R pixel value and a B pixel value of each pixel in the third image to a corresponding position in the image of the same size as the fourth image; interpolating a B pixel value at an R pixel in the third image and an R pixel value at a B pixel in the third image based on the horizontal-vertical edge detection result of the pixels, and transferring the interpolated B pixel value and the interpolated R pixel value to corresponding positions in the image of the same size as the fourth image; interpolating an R pixel value and a B pixel value at a G pixel in the third image, and transferring the interpolated R pixel value and the interpolated B pixel value to a corresponding position in the image of the same size as the fourth image; and interpolating an R pixel value and a B pixel value at an IR pixel in the third image based on the horizontal-vertical edge detection result of the pixels, and transferring the interpolated R pixel value and the interpolated B pixel value to a corresponding position in the image of the same size as the fourth image to obtain the fifth image in the image of the same size as the fourth image, wherein the fifth image comprises complete R, G, and B components.  
In the same field of endeavor Yamanaka further discloses the edge detection result that is used in the demosaicing operations as follows:
a diagonal edge detection result of the pixels ((i.e. a method has been proposed which may sufficiently inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction that a subject image originally has. Such demosaicing methods using pixels along an edge direction may be roughly divided into two methods. Japanese Patent Laid Open No. 2008-035470 proposes a method including identifying an edge direction by using peripheral pixels and performing an interpolation along the edge instead of interpolation across the edge) [Yamanaka: col. 1, line 34-44]; (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps) [Yamanaka: col. 10, line 57-59]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu with Yamanaka to program the system to implement edge detection algorithms in the system.  
Therefore, the combination of Liu with Yamanaka will enable the system to inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction [Yamanaka: col. 1, line 34-44]. 

Regarding claim 16, Liu meets the claim limitations as set forth in claim 1.Liu further meets the claim limitations as follow.
A non-transitory readable storage medium, comprising a computer program, wherein the computer program is configured to (i.e. the methodology depicted can be implemented as a computer program product including one or more non-transitory machine readable mediums) [Liu: para. 0039], when the computer program is running, control an electronic device (i.e. when executed by one or more processors cause the methodology to be carried out) [Liu: para. 0039] where the readable storage medium is located to perform the image processing method (i.e. in one embodiment at least one non-transitory computer readable storage medium has instructions encoded thereon that, when executed by one or more processors, cause one or more of the color correction methodologies disclosed herein to be implemented) [Liu: para. 0059] for processing (i.e. a methodology for RGBIR color correction) [Liu: para. 0012] a first image collected by an RGB-IR image sensor (i.e. RGBIR image frame 110) [Liu: para. 0019; Fig. 1], wherein the RGB-IR image sensor (i.e. RGBIR sensors allow for the capture of red (R), green (G), blue (B), and infrared (IR) components of incoming light) [Liu: para. 0001; Figs. 1, 10] comprises a 4x4 pixel array (Please see 4x4 array of RGBIR in Fig. 1) [Liu: Fig. 1], and the method (i.e. the methodology) [Liu: para. 0039; Figs. 1-5, 9] comprises: performing edge detection on the first image (i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038] by using all R, G, B, IR components of the first image (i.e. each frame composed of RGBIR mosaic pixels generated by a hybrid RBGIR sensor) [Liu: para. 0015] to obtain an edge detection result of pixels in the first image (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037], wherein the edge detection result of pixels in the first image (i.e. resulting in a rougher edge profile) [Liu: para. 0037] comprises a diagonal edge detection result of the pixels and a horizontal-vertical edge detection result of the pixels (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038];obtaining a second image (i.e. reconstruct and recover full resolution versions of tbased on the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4] and the diagonal edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037], wherein the second image is an IR component image comprising complete IR pixel values (i.e. IR frame 322) [Liu: para. 0023; Fig. 4] corresponding to the first image and having a same size as the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4]; subtracting the second image from the first image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020]; (i.e. For example: Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y); Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y); Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y), where R, G, B, and IR are the full resolution pixels) [Liu: para. 0026] to obtain a third image ((i.e. to extract Chroma and Luma components of the RGBIR image to reconstruct the full resolution images) [Liu: para. 0016]; (i.e. RGB frames) [Liu: para. 0016] – Note: It is obvious that removing (i.e. subtracting) the IR component from the RGBIR image will results an RGB image) of visible light imaging (i.e. reconstruct the R, G, and B signals in the visible light spectral range) [Liu: para. 0020]; obtaining a fourth image of a G component ((i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4]; (i.e. The demosaic process generates a full resolution red frame, a full resolution green frame, a full resolution blue frame) [Liu: para. 0040, Fig. 9]) based on the third image (i.e. RGB frames) [Liu: para. 0016] and the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component); and obtaining a fifth image comprising R, G and B components (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026] based on the third image, the fourth image ((i.e. The IR compensation circuit 304 may be configured to correct for IR contamination of the pixels of each of the full resolution red, green, and blue frames, by subtracting from each of the pixels to be corrected, a scaled value of a corresponding pixel from the full resolution IR frame. The scaled value is based on the IR weighting factor associated with the pixel to be corrected. For example:
Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y)
Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y)
Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y)
where R, G, B, and IR are the full resolution pixels; IWR, IWG, and IWB are the IR weighting factors for the red, green, and blue channels; and Rc, Gc, and Bc, are the corrected color pixels. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026]  - Note: Liu discloses that both the RGB image and the G image are used to generate the corrected RGB image), and the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is also associated with the Green component in the image). 
wherein the obtaining the fifth image comprising the R, G, and B components (i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4] based on the third image (i.e. RGB frames) [Liu: para. 0016], the fourth image (i.e. a full resolution green frame) [Liu: para. 0040, Fig. 9], and the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component) comprises: transferring a G pixel value of each pixel in the fourth image to a corresponding position in an image of a same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019]; transferring an R pixel value and a B pixel value of each pixel in the third image to a corresponding position in the image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019], interpolating a B pixel value at an R pixel in the third image and an R pixel value at a B pixel in the third image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025] based on the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component), and transferring the interpolated B pixel value and the interpolated R pixel value to corresponding positions in the image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019];  interpolating an R pixel value and a B pixel value at a G pixel in the third image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025], and transferring the interpolated R pixel value and the interpolated B pixel value to a corresponding position in the image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019], and interpolating an R pixel value and a B pixel value at an IR pixel in the third image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025]  based on the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component), and transferring the interpolated R pixel value and the interpolated B pixel value to a corresponding position in the image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019] to obtain the fifth image in the image of the same size as the fourth image (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026] according to the third image, the fourth image ((i.e. The IR compensation circuit 304 may be configured to correct for IR contamination of the pixels of each of the full resolution red, green, and blue frames, by subtracting from each of the pixels to be corrected, a scaled value of a corresponding pixel from the full resolution IR frame. The scaled value is based on the IR weighting factor associated with the pixel to be corrected. For example:
Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y)
Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y)
Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y)
where R, G, B, and IR are the full resolution pixels; IWR, IWG, and IWB are the IR weighting factors for the red, green, and blue channels; and Rc, Gc, and Bc, are the corrected color pixels. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026]  - Note: Liu discloses that both the RGB image and the G image are used to generate the corrected RGB image), and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is also associated with the Green component in the image), wherein the fifth image comprises complete R, G, and B components (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026].  
Liu does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory readable storage medium, comprising a computer program, wherein the computer program is configured to, when the computer program is running, control an electronic device where the readable storage medium is located to perform an image processing method for processing a first image collected by an RGB-IR image sensor, wherein the RGB-IR image sensor comprises a 4 x 4 pixel array, and the method comprises: performing edge detection on the first image by using all R. G, B, IR components of the first image to obtain an edge detection result of pixels in the first image, wherein the edge detection result of pixels in the first image comprises a diagonal edge detection result of the pixels and a horizontal-vertical edge detection result of the pixels; obtaining a second image based on the first image and the diagonal edge detection result of the pixels, wherein the second image is an IR component image comprising complete IR pixel values corresponding to the first image and having a same size as the first image; subtracting the second image from the first image to obtain a third image of visible light imaging; obtaining a fourth image of a G component based on the third image and the horizontal-vertical edge detection result of the pixels; and obtaining a fifth image comprising R, G, and B components based on the third image, the fourth image, and the horizontal-vertical edge detection result of the pixels; wherein the obtaining the fifth image comprising the R, G, and B components based on the third image, the fourth image, and the horizontal-vertical edge detection result of the pixels comprises: transferring a G pixel value of each pixel in the fourth image to a corresponding position in an image of a same size as the fourth image; transferring an R pixel value and a B pixel value of each pixel in the third image to a corresponding position in the image of the same size as the fourth image, interpolating a B pixel value at an R pixel in the third image and an R pixel value at a B pixel in the third image based on the horizontal-vertical edge detection result of the pixels, and transferring the interpolated B pixel value and the interpolated R pixel value to corresponding positions in the image of the same size as the fourth image;  interpolating an R pixel value and a B pixel value at a G pixel in the third image, and transferring the interpolated R pixel value and the interpolated B pixel value to a corresponding position in the image of the same size as the fourth image, and interpolating an R pixel value and a B pixel value at an IR pixel in the third image based on the horizontal-vertical edge detection result of the pixels, and transferring the interpolated R pixel value and the interpolated B pixel value to a corresponding position in the image of the same size as the fourth image to obtain the fifth image in the image of the same size as the fourth image, wherein the fifth image comprises complete R, G, and B components.  
In the same field of endeavor Yamanaka further discloses the edge detection result that is used in the demosaicing operations as follows:
a diagonal edge detection result of the pixels ((i.e. a method has been proposed which may sufficiently inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction that a subject image originally has. Such demosaicing methods using pixels along an edge direction may be roughly divided into two methods. Japanese Patent Laid Open No. 2008-035470 proposes a method including identifying an edge direction by using peripheral pixels and performing an interpolation along the edge instead of interpolation across the edge) [Yamanaka: col. 1, line 34-44]; (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps) [Yamanaka: col. 10, line 57-59]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu with Yamanaka to program the system to implement edge detection algorithms in the system.  
Therefore, the combination of Liu with Yamanaka will enable the system to inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction [Yamanaka: col. 1, line 34-44]. 

Regarding claim 21, Liu meets the claim limitations as set forth in claim 15.Liu further meets the claim limitations as follow.
The device of claim 15 (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the processor is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] perform edge detection (i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038] by using all R, G, B, IR components of the first image on the first image (i.e. each frame composed of RGBIR mosaic pixels generated by a hybrid RBGIR sensor) [Liu: para. 0015] to obtain an edge detection result of pixels in the first image (i.e. resulting in a rougher edge profile) [Liu: para. 0037]  in the following manners:processing the first image by using predefined edge detection operators i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] in horizontal, vertical (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions to obtain change rates of the pixels (i.e. differences) [Liu: para. 0036] in the first image in the horizontal, vertical (i.e. apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions; and obtaining the edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] according to the change rates of the pixels in the horizontal, vertical (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions.
Liu does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 15, wherein the processor is configured to perform edge detection by using all R, G, B, IR components of the first image on the first image to obtain an edge detection result of pixels in the first image in the following manners: processing the first image by using predefined edge detection operators in horizontal, vertical, diagonal, and back-diagonal directions to obtain change rates of the pixels in the first image in the horizontal, vertical, diagonal, and back-diagonal directions; and obtaining the edge detection result of the pixels based on the change rates of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions.  
However, in the same field of endeavor Yamanaka further discloses the edge detection result that is used in the demosaicing operations as follows:
(i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps) [Yamanaka: col. 10, line 57-59] to obtain change rates of the pixels in the first image in the horizontal, vertical (i.e. For example, whether a difference between an H-direction evaluation value and a V-direction evaluation value is equal to or higher than a threshold value or not may be determined) [Yamanaka: col. 9, line 49-52], diagonal, and back-diagonal directions (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps) [Yamanaka: col. 10, line 57-59]; (i.e. For example, whether a difference between an H-direction evaluation value and a V-direction evaluation value is equal to or higher than a threshold value or not may be determined) [Yamanaka: col. 9, line 49-52], diagonal, and back-diagonal directions (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu with Yamanaka to program the system to implement edge detection algorithms for multiple directions in the system.  
Therefore, the combination of Liu with Yamanaka will enable the system to inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction [Yamanaka: col. 1, line 34-44]. 

Regarding claim 22, Liu meets the claim limitations as set forth in claim 21.Liu further meets the claim limitations as follow.
The device of claim 15 (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the processor is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] to obtain the edge detection result of the pixels (i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038] based on the change rates of the pixels in the horizontal, vertical, diagonal (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], and back-diagonal directions in the following manners:   calculating edge detection results of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] in the horizontal, vertical (i.e. apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions according to the change rates of the pixels in the horizontal, vertical (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions; and performing smooth filtering processing on the calculated edge detection results to obtain the 3BY20EX2569FGPE-USedge detection result of the pixels ((i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] – The low-pass filter is a smooth filter).  
Liu does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 21, wherein the processor is configured to obtain the edge detection result of the pixels based on the change rates of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions in the following manners: calculating edge detection results of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions based on the change rates of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions; and performing smooth filtering processing on the calculated edge detection results to obtain the edge detection result of the pixels.  
However, in the same field of endeavor Yamanaka further discloses the edge detection result that is used in the demosaicing operations as follows:
diagonal, and back-diagonal directions (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59];
(i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59] (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu with Yamanaka to program the system to implement edge detection algorithms for multiple directions in the system.  
Therefore, the combination of Liu with Yamanaka will enable the system to inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction [Yamanaka: col. 1, line 34-44]. 

Regarding claim 23, Liu meets the claim limitations as set forth in claim 15.Liu meets the claim limitations as follow.
The device of claim 15 (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the processor is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] to obtain the second image (i.e. reconstruct and recover full resolution versions of tbased on the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4] and the diagonal edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] in the following manners: transferring an IR pixel value of an IR pixel in the first image to a corresponding position in an image of the same size as the first image  (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322 channels) [Liu: para. 0019]; interpolating an IR pixel value at a G pixel in the first image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025], and transferring the restored IR pixel value at the G pixel to a corresponding position in the image of the same size as the first image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322 channels) [Liu: para. 0019]; and interpolating IR pixel values at an R pixel and a B pixel in the first image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025] based on the diagonal edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component), and transferring the interpolated IR pixel values at the R pixel and the B pixel to corresponding positions in the image of the same size as the first image to obtain the second image in the image of the same size as the first image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322 channels) [Liu: para. 0019], wherein the second image comprises complete IR pixel values (i.e. reconstruct and recover full resolution versions of t.

Regarding claim 24, Liu meets the claim limitations as set forth in claim 15.Liu meets the claim limitations as follow.
The device of claim 15 (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the processor is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] obtain the fourth image of a G component based on the third image ((i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4]; (i.e. The demosaic process generates a full resolution red frame, a full resolution green frame, a full resolution blue frame) [Liu: para. 0040, Fig. 9]) and the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component) comprises: transferring a G pixel value of a G pixel in the third image to a corresponding position in an image of a same size as the third image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019]; and interpolating G pixel values at an R pixel, a B pixel, and an IR pixel in the first image (i.e. interpolation may be used to calculate each pixel's three IR weights (one for each of R, G, and B) based on the pixel's location) [Liu: para. 0025] based on the horizontal-vertical edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component), and transferring the interpolated G pixel values at the R pixel, the B pixel, and the IR pixel to corresponding positions in the image of the same size as the third image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019] to obtain the fourth image in the image of the same size as the third image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019], wherein the fourth image comprises complete G pixel values (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019].

Claims 7, 17-18, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication US 2017/0374299 A1), (“Liu”), in view of Yamanaka et al. (US Patent 9,530,185 B2), (“Yamanaka”), in view of Stessen et al. (US Patent Application Publication 2016/0366449 A1), (“Stessen”).
Regarding claim 7, Liu meets the claim limitations as set forth in claim 1.Liu meets the claim limitations as follow.
The method of claim 1 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], further comprising performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020], wherein the performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020] comprises: converting the fifth image into a color space in which brightness and chroma are separated (generating pixels of the full resolution red, green, and blue frames as a weighted combination of the pixels of the three Chroma image components and the Luma image component) [Liu: para. 0043] – Note: Luma component represents brightness and darkness of the pixels); analyzing a chroma component (i.e. At a high level, the demosaic circuit reconstructs the full resolution R, G, B and IR channels from the mosaic based on high frequency correlations between the channels. These correlations can be derived from a frequency analysis of the CFA pattern as follows. Equation 1 below expresses the relationship between the CFA sampled mosaic image, i(x,y)120, and the full resolution R, G, B, and IR channels 320a, 320b, 320c, and 322, represented by m1, m3, m4, and m2) [Liu: para. 0032; Equation 1] to determine a target processing area ((i.e. the R, G, and B regions) [Liu: para. 0020]; (i.e. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; (i.e. In some embodiments, the directional filters are sized as 3x5 and 5x3) [Liu: para. 0037]); attenuating the chroma component of the target processing area (i.e. This operation can be sensitive, however, to noise and high contrast differences between channels, which can result in artifacts and image degradation. In some embodiments, a number of post-processing operations may be performed to improve results. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; and performing gamut conversion between a brightness component (the Luma image component) [Liu: para. 0043] and attenuated chroma component to obtain an RGB image after the false-color removal processing (i.e. performing a remosaic operation on the corrected full resolution red, green, and blue frames to generate a color corrected Bayer image frame) [Liu: para. 0044].
Liu and Yamanaka do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, further comprising performing false-color removal processing on the fifth image, wherein the performing false-color removal processing on the fifth image comprises: converting the fifth image into a color space in which brightness and chroma are separated; analyzing a chroma component to determine a target processing area; attenuating the chroma component of the target processing area; and performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image after the false-color removal processing. 
However, in the same field of endeavor Stessen further discloses the deficient limitation as follows:
performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image (i.e. we can do matrixing on this, to obtain linear R, G, B coordinates, still referenced by the appropriate luminance as scale factor though. This is achieved by matrixing unit 352, yielding as output (R-Y)/Y, (G-Y)/Y, and (B-Y)N. As known to the skilled the coefficients of the mapping matrix depend on the actual primaries used, for the definition of the color space, e.g. EBU primaries (conversion to the actual primaries of the display can be done later by gamut mapping unit 360, which also applies the OETF of the display to pre-compensate for it in actual driving values (R", G", B")) [Stessen: para. 0111] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu and Yamanaka with Stessen to program the system to implement gamut conversion algorithms in the system.  
Therefore, the combination of Liu and Yamanaka with Stessen will enable the system to generate best visual appearance of digital images for high definition and high dynamic range display [Stessen: para. 0111, abstract].

Regarding claim 17, Liu meets the claim limitations as set forth in claim 2.Liu meets the claim limitations as follow.
The method of claim 2 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], further comprising performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020], wherein the performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020] comprises: converting the fifth image into a color space in which brightness and chroma are separated (generating pixels of the full resolution red, green, and blue frames as a weighted combination of the pixels of the three Chroma image components and the Luma image component) [Liu: para. 0043] – Note: Luma component represents brightness and darkness of the pixels); analyzing a chroma component (i.e. At a high level, the demosaic circuit reconstructs the full resolution R, G, B and IR channels from the mosaic based on high frequency correlations between the channels. These correlations can be derived from a frequency analysis of the CFA pattern as follows. Equation 1 below expresses the relationship between the CFA sampled mosaic image, i(x,y)120, and the full resolution R, G, B, and IR channels 320a, 320b, 320c, and 322, represented by m1, m3, m4, and m2) [Liu: para. 0032; Equation 1] to determine a target processing area ((i.e. the R, G, and B regions) [Liu: para. 0020]; (i.e. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; (i.e. In some embodiments, the directional filters are sized as 3x5 and 5x3) [Liu: para. 0037]); attenuating the chroma component of the target processing area (i.e. This operation can be sensitive, however, to noise and high contrast differences between channels, which can result in artifacts and image degradation. In some embodiments, a number of post-processing operations may be performed to improve results. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; and performing gamut conversion between a brightness component (the Luma image component) [Liu: para. 0043] and attenuated chroma component to obtain an RGB image after the false-color removal processing (i.e. performing a remosaic operation on the corrected full resolution red, green, and blue frames to generate a color corrected Bayer image frame) [Liu: para. 0044].
Liu and Yamanaka do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 2, further comprising performing false-color removal processing on the fifth image, wherein the performing false-color removal processing on the fifth image comprises: converting the fifth image into a color space in which brightness and chroma are separated; analyzing a chroma component to determine a target processing area; attenuating the chroma component of the target processing area; and performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image after the false-color removal processing. 
However, in the same field of endeavor Stessen further discloses the deficient limitation as follows:
performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image (i.e. we can do matrixing on this, to obtain linear R, G, B coordinates, still referenced by the appropriate luminance as scale factor though. This is achieved by matrixing unit 352, yielding as output (R-Y)/Y, (G-Y)/Y, and (B-Y)N. As known to the skilled the coefficients of the mapping matrix depend on the actual primaries used, for the definition of the color space, e.g. EBU primaries (conversion to the actual primaries of the display can be done later by gamut mapping unit 360, which also applies the OETF of the display to pre-compensate for it in actual driving values (R", G", B")) [Stessen: para. 0111] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu and Yamanaka with Stessen to program the system to implement gamut conversion algorithms in the system.  
Therefore, the combination of Liu and Yamanaka with Stessen will enable the system to generate best visual appearance of digital images for high definition and high dynamic range display [Stessen: para. 0111, abstract].

Regarding claim 18, Liu meets the claim limitations as set forth in claim 3.Liu meets the claim limitations as follow.
The method of claim 3 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], further comprising performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020], wherein the performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020] comprises: converting the fifth image into a color space in which brightness and chroma are separated (generating pixels of the full resolution red, green, and blue frames as a weighted combination of the pixels of the three Chroma image components and the Luma image component) [Liu: para. 0043] – Note: Luma component represents brightness and darkness of the pixels); analyzing a chroma component (i.e. At a high level, the demosaic circuit reconstructs the full resolution R, G, B and IR channels from the mosaic based on high frequency correlations between the channels. These correlations can be derived from a frequency analysis of the CFA pattern as follows. Equation 1 below expresses the relationship between the CFA sampled mosaic image, i(x,y)120, and the full resolution R, G, B, and IR channels 320a, 320b, 320c, and 322, represented by m1, m3, m4, and m2) [Liu: para. 0032; Equation 1] to determine a target processing area ((i.e. the R, G, and B regions) [Liu: para. 0020]; (i.e. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; (i.e. In some embodiments, the directional filters are sized as 3x5 and 5x3) [Liu: para. 0037]); attenuating the chroma component of the target processing area (i.e. This operation can be sensitive, however, to noise and high contrast differences between channels, which can result in artifacts and image degradation. In some embodiments, a number of post-processing operations may be performed to improve results. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; and performing gamut conversion between a brightness component (the Luma image component) [Liu: para. 0043] and attenuated chroma component to obtain an RGB image after the false-color removal processing (i.e. performing a remosaic operation on the corrected full resolution red, green, and blue frames to generate a color corrected Bayer image frame) [Liu: para. 0044].
Liu and Yamanaka do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 3, further comprising performing false-color removal processing on the fifth image, wherein the performing false-color removal processing on the fifth image comprises: converting the fifth image into a color space in which brightness and chroma are separated; analyzing a chroma component to determine a target processing area; attenuating the chroma component of the target processing area; and performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image after the false-color removal processing. 
However, in the same field of endeavor Stessen further discloses the deficient limitation as follows:
performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image (i.e. we can do matrixing on this, to obtain linear R, G, B coordinates, still referenced by the appropriate luminance as scale factor though. This is achieved by matrixing unit 352, yielding as output (R-Y)/Y, (G-Y)/Y, and (B-Y)N. As known to the skilled the coefficients of the mapping matrix depend on the actual primaries used, for the definition of the color space, e.g. EBU primaries (conversion to the actual primaries of the display can be done later by gamut mapping unit 360, which also applies the OETF of the display to pre-compensate for it in actual driving values (R", G", B")) [Stessen: para. 0111] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu and Yamanaka with Stessen to program the system to implement gamut conversion algorithms in the system.  
Therefore, the combination of Liu and Yamanaka with Stessen will enable the system to generate best visual appearance of digital images for high definition and high dynamic range display [Stessen: para. 0111, abstract].

Regarding claim 25, Liu meets the claim limitations as set forth in claim 15.Liu meets the claim limitations as follow.
The device of claim 15 (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the processor is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] perform false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020], wherein the performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020] in the following manners: converting the fifth image into a color space in which brightness and chroma are separated (generating pixels of the full resolution red, green, and blue frames as a weighted combination of the pixels of the three Chroma image components and the Luma image component) [Liu: para. 0043] – Note: Luma component represents brightness and darkness of the pixels); analyzing a chroma component (i.e. At a high level, the demosaic circuit reconstructs the full resolution R, G, B and IR channels from the mosaic based on high frequency correlations between the channels. These correlations can be derived from a frequency analysis of the CFA pattern as follows. Equation 1 below expresses the relationship between the CFA sampled mosaic image, i(x,y)120, and the full resolution R, G, B, and IR channels 320a, 320b, 320c, and 322, represented by m1, m3, m4, and m2) [Liu: para. 0032; Equation 1] to determine a target processing area ((i.e. the R, G, and B regions) [Liu: para. 0020]; (i.e. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; (i.e. In some embodiments, the directional filters are sized as 3x5 and 5x3) [Liu: para. 0037]); attenuating the chroma component of the target processing area (i.e. This operation can be sensitive, however, to noise and high contrast differences between channels, which can result in artifacts and image degradation. In some embodiments, a number of post-processing operations may be performed to improve results. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; and performing gamut conversion between a brightness component (the Luma image component) [Liu: para. 0043] and attenuated chroma component to obtain an RGB image after the false-color removal processing (i.e. performing a remosaic operation on the corrected full resolution red, green, and blue frames to generate a color corrected Bayer image frame) [Liu: para. 0044].
Liu and Yamanaka do not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 15, wherein the processor is further configured to perform false-color removal processing on the fifth image in the following manners: converting the fifth image into a color space in which brightness and chroma are separated; analyzing a chroma component to determine a target processing area; attenuating the chroma component of the target processing area; and performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image after the false-color removal processing. 
However, in the same field of endeavor Stessen further discloses the deficient limitation as follows:
performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image (i.e. we can do matrixing on this, to obtain linear R, G, B coordinates, still referenced by the appropriate luminance as scale factor though. This is achieved by matrixing unit 352, yielding as output (R-Y)/Y, (G-Y)/Y, and (B-Y)N. As known to the skilled the coefficients of the mapping matrix depend on the actual primaries used, for the definition of the color space, e.g. EBU primaries (conversion to the actual primaries of the display can be done later by gamut mapping unit 360, which also applies the OETF of the display to pre-compensate for it in actual driving values (R", G", B")) [Stessen: para. 0111] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu and Yamanaka with Stessen to program the system to implement gamut conversion algorithms in the system.  
Therefore, the combination of Liu and Yamanaka with Stessen will enable the system to generate best visual appearance of digital images for high definition and high dynamic range display [Stessen: para. 0111, abstract].

Regarding claim 26, Liu meets the claim limitations as set forth in claim 21.Liu meets the claim limitations as follow.
The device of claim 21 (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the processor is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] perform false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020], wherein the performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020] in the following manners: converting the fifth image into a color space in which brightness and chroma are separated (generating pixels of the full resolution red, green, and blue frames as a weighted combination of the pixels of the three Chroma image components and the Luma image component) [Liu: para. 0043] – Note: Luma component represents brightness and darkness of the pixels); analyzing a chroma component (i.e. At a high level, the demosaic circuit reconstructs the full resolution R, G, B and IR channels from the mosaic based on high frequency correlations between the channels. These correlations can be derived from a frequency analysis of the CFA pattern as follows. Equation 1 below expresses the relationship between the CFA sampled mosaic image, i(x,y)120, and the full resolution R, G, B, and IR channels 320a, 320b, 320c, and 322, represented by m1, m3, m4, and m2) [Liu: para. 0032; Equation 1] to determine a target processing area ((i.e. the R, G, and B regions) [Liu: para. 0020]; (i.e. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; (i.e. In some embodiments, the directional filters are sized as 3x5 and 5x3) [Liu: para. 0037]); attenuating the chroma component of the target processing area (i.e. This operation can be sensitive, however, to noise and high contrast differences between channels, which can result in artifacts and image degradation. In some embodiments, a number of post-processing operations may be performed to improve results. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; and performing gamut conversion between a brightness component (the Luma image component) [Liu: para. 0043] and attenuated chroma component to obtain an RGB image after the false-color removal processing (i.e. performing a remosaic operation on the corrected full resolution red, green, and blue frames to generate a color corrected Bayer image frame) [Liu: para. 0044].
Liu and Yamanaka do not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 21, wherein the processor is further configured to perform false-color removal processing on the fifth image in the following manners: converting the fifth image into a color space in which brightness and chroma are separated; analyzing a chroma component to determine a target processing area; attenuating the chroma component of the target processing area; and performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image after the false-color removal processing. 
However, in the same field of endeavor Stessen further discloses the deficient limitation as follows:
performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image (i.e. we can do matrixing on this, to obtain linear R, G, B coordinates, still referenced by the appropriate luminance as scale factor though. This is achieved by matrixing unit 352, yielding as output (R-Y)/Y, (G-Y)/Y, and (B-Y)N. As known to the skilled the coefficients of the mapping matrix depend on the actual primaries used, for the definition of the color space, e.g. EBU primaries (conversion to the actual primaries of the display can be done later by gamut mapping unit 360, which also applies the OETF of the display to pre-compensate for it in actual driving values (R", G", B")) [Stessen: para. 0111] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu and Yamanaka with Stessen to program the system to implement gamut conversion algorithms in the system.  
Therefore, the combination of Liu and Yamanaka with Stessen will enable the system to generate best visual appearance of digital images for high definition and high dynamic range display [Stessen: para. 0111, abstract].

Regarding claim 27, Liu meets the claim limitations as set forth in claim 22.Liu meets the claim limitations as follow.
The device of claim 22 (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the processor is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] perform false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020], wherein the performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020] in the following manners: converting the fifth image into a color space in which brightness and chroma are separated (generating pixels of the full resolution red, green, and blue frames as a weighted combination of the pixels of the three Chroma image components and the Luma image component) [Liu: para. 0043] – Note: Luma component represents brightness and darkness of the pixels); analyzing a chroma component (i.e. At a high level, the demosaic circuit reconstructs the full resolution R, G, B and IR channels from the mosaic based on high frequency correlations between the channels. These correlations can be derived from a frequency analysis of the CFA pattern as follows. Equation 1 below expresses the relationship between the CFA sampled mosaic image, i(x,y)120, and the full resolution R, G, B, and IR channels 320a, 320b, 320c, and 322, represented by m1, m3, m4, and m2) [Liu: para. 0032; Equation 1] to determine a target processing area ((i.e. the R, G, and B regions) [Liu: para. 0020]; (i.e. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; (i.e. In some embodiments, the directional filters are sized as 3x5 and 5x3) [Liu: para. 0037]); attenuating the chroma component of the target processing area (i.e. This operation can be sensitive, however, to noise and high contrast differences between channels, which can result in artifacts and image degradation. In some embodiments, a number of post-processing operations may be performed to improve results. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; and performing gamut conversion between a brightness component (the Luma image component) [Liu: para. 0043] and attenuated chroma component to obtain an RGB image after the false-color removal processing (i.e. performing a remosaic operation on the corrected full resolution red, green, and blue frames to generate a color corrected Bayer image frame) [Liu: para. 0044].
Liu and Yamanaka do not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 22, wherein the processor is further configured to perform false-color removal processing on the fifth image in the following manners: converting the fifth image into a color space in which brightness and chroma are separated; analyzing a chroma component to determine a target processing area; attenuating the chroma component of the target processing area; and performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image after the false-color removal processing. 
However, in the same field of endeavor Stessen further discloses the deficient limitation as follows:
performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image (i.e. we can do matrixing on this, to obtain linear R, G, B coordinates, still referenced by the appropriate luminance as scale factor though. This is achieved by matrixing unit 352, yielding as output (R-Y)/Y, (G-Y)/Y, and (B-Y)N. As known to the skilled the coefficients of the mapping matrix depend on the actual primaries used, for the definition of the color space, e.g. EBU primaries (conversion to the actual primaries of the display can be done later by gamut mapping unit 360, which also applies the OETF of the display to pre-compensate for it in actual driving values (R", G", B")) [Stessen: para. 0111] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu and Yamanaka with Stessen to program the system to implement gamut conversion algorithms in the system.  
Therefore, the combination of Liu and Yamanaka with Stessen will enable the system to generate best visual appearance of digital images for high definition and high dynamic range display [Stessen: para. 0111, abstract].

Regarding claim 28, Liu meets the claim limitations as set forth in claim 23.Liu meets the claim limitations as follow.
The device of claim 23 (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the processor is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] perform false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020], wherein the performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020] in the following manners: converting the fifth image into a color space in which brightness and chroma are separated (generating pixels of the full resolution red, green, and blue frames as a weighted combination of the pixels of the three Chroma image components and the Luma image component) [Liu: para. 0043] – Note: Luma component represents brightness and darkness of the pixels); analyzing a chroma component (i.e. At a high level, the demosaic circuit reconstructs the full resolution R, G, B and IR channels from the mosaic based on high frequency correlations between the channels. These correlations can be derived from a frequency analysis of the CFA pattern as follows. Equation 1 below expresses the relationship between the CFA sampled mosaic image, i(x,y)120, and the full resolution R, G, B, and IR channels 320a, 320b, 320c, and 322, represented by m1, m3, m4, and m2) [Liu: para. 0032; Equation 1] to determine a target processing area ((i.e. the R, G, and B regions) [Liu: para. 0020]; (i.e. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; (i.e. In some embodiments, the directional filters are sized as 3x5 and 5x3) [Liu: para. 0037]); attenuating the chroma component of the target processing area (i.e. This operation can be sensitive, however, to noise and high contrast differences between channels, which can result in artifacts and image degradation. In some embodiments, a number of post-processing operations may be performed to improve results. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; and performing gamut conversion between a brightness component (the Luma image component) [Liu: para. 0043] and attenuated chroma component to obtain an RGB image after the false-color removal processing (i.e. performing a remosaic operation on the corrected full resolution red, green, and blue frames to generate a color corrected Bayer image frame) [Liu: para. 0044].
Liu and Yamanaka do not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 23, wherein the processor is further configured to perform false-color removal processing on the fifth image in the following manners: converting the fifth image into a color space in which brightness and chroma are separated; analyzing a chroma component to determine a target processing area; attenuating the chroma component of the target processing area; and performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image after the false-color removal processing. 
However, in the same field of endeavor Stessen further discloses the deficient limitation as follows:
performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image (i.e. we can do matrixing on this, to obtain linear R, G, B coordinates, still referenced by the appropriate luminance as scale factor though. This is achieved by matrixing unit 352, yielding as output (R-Y)/Y, (G-Y)/Y, and (B-Y)N. As known to the skilled the coefficients of the mapping matrix depend on the actual primaries used, for the definition of the color space, e.g. EBU primaries (conversion to the actual primaries of the display can be done later by gamut mapping unit 360, which also applies the OETF of the display to pre-compensate for it in actual driving values (R", G", B")) [Stessen: para. 0111] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu and Yamanaka with Stessen to program the system to implement gamut conversion algorithms in the system.  
Therefore, the combination of Liu and Yamanaka with Stessen will enable the system to generate best visual appearance of digital images for high definition and high dynamic range display [Stessen: para. 0111, abstract].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488